Citation Nr: 0942454	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hearing loss.  The Veteran was 
afforded a Travel Board hearing in February 2006.  In March 
2007, the Board remanded the claim for additional 
development.  Thereafter, the Board issued a September 2007 
decision denying the claim.  

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, in a September 2009 Order, the Court 
vacated the Board decision and remanded the claims to the 
Board for readjudication, in accordance with the Joint 
Motion. 

In a letter dated in June 2009, the Veteran was informed that 
the Veterans Law Judge who conducted the February 2006 
hearing was no longer employed by the Board.  The Veteran was 
also informed of his right to offer testimony at an 
additional Board hearing if he so desired.  In July 2009, the 
Veteran waived his right to another Board hearing.  At that 
time, he also submitted additional evidence in support of his 
claim and requested that evidence be considered by the agency 
of original jurisdiction.  The Veteran resubmitted the 
evidence in October 2009 and repeated his request for 
consideration of that evidence by the RO.  38 C.F.R. 
§ 20.1304(c) (2009).  Nevertheless, in view of the favorable 
decision in this appeal, the appellant is not prejudiced by 
the Board's consideration of that additional evidence in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, a review of the claims folder reveals that the 
Veteran has indicated that he currently suffers from ringing 
in the ears, which he claims had its onset in service.  The 
Board interprets the Veteran's statements as raising a claim 
for service connection for tinnitus.  As that claim has not 
been developed for appellate review, the Board refers it to 
the RO for appropriate action.

FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether 
the Veteran's currently diagnosed bilateral noise-induced 
hearing loss is related to his period of active service.


CONCLUSIONS OF LAW

The criteria for service connection for hearing loss are met.  
38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2009); 38 C.F.R § 
3.303 (2009).  Service connection for some disorders, 
including sensorineural hearing loss, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (2009); 38 C.F.R. § 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Veteran contends that he has bilateral hearing loss that 
was caused by noise exposure during active service.  The 
record establishes that the Veteran served as an armor 
crewman in an infantry unit.  Additionally, the Veteran 
testified at April 2005 and February 2006 hearings before a 
Decision Review Officer (DRO) and the Board that he was 
exposed to tank and weapons fire on a continual basis without 
the aid of hearing protection while undergoing infantry 
training at Fort Jackson, South Carolina, and advanced 
infantry training in Germany in 1969 and 1970.  The Veteran 
also testified that the acoustic trauma was so significant 
that it caused his ears to bleed on one occasion.

As the Veteran is competent to state that he experienced 
noise exposure in service, the Board accepts his statements, 
combined with the documentation of his service in the 
infantry, as evidence that the claimed noise exposure did 
occur, and concludes that it is likely that the Veteran was 
exposed to acoustic trauma while on active duty.  The 
Veteran's exposure to acoustic trauma supports his contention 
of the incurrence of bilateral hearing loss in service.  
However, in order to establish service connection, the 
evidence still needs to show a medical nexus linking any 
current disability to the in-service injury.

The record does not reflect any complaints of hearing 
problems on entry into service and audiological testing does 
not appear to have been conducted at that time.  Service 
medical records are otherwise negative for any complaints or 
clinical findings of hearing problems.  On examination prior 
to his separation from service in April 1971, the Veteran 
underwent audiological testing, the results of which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NA
0
LEFT
0
0
0
NA
0

He was afforded a second audiogram in May 1971, which 
revealed slight hearing loss that was not considered 
disabling by VA standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
10
0
0
0
0

The Veteran now maintains that, in the years immediately 
following his discharge from service, he noticed that it was 
becoming more difficult for him to hear and that his spouse 
and children commented that he was "going deaf."  However, 
the Veteran concedes that he did not seek medical attention 
for hearing loss until the 1990s.

Post-service medical records reflect that in August 1999, the 
Veteran underwent a VA audiological examination, which 
yielded the following results, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
15
LEFT
20
25
25
25
55

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  While the results of the August 1999 
examination showed some bilateral hearing loss, however, only 
the Veteran's left ear hearing loss was considered disabling 
by VA standards.  38 C.F.R. § 3.385 (2009).  The VA 
audiologist who examined the Veteran declined to offer an 
opinion as to whether the Veteran's hearing loss was 
etiologically related to his military service.

In his February 2006 testimony before the Board, the Veteran 
asserted that the equipment used to test his hearing at the 
VA medical facility was out of date and requested an 
additional audiological examination.  The record thereafter 
shows that he has continued to receive VA treatment for 
hearing difficulties and has been fitted with hearing aids.

Pursuant to the Board's March 2007 remand, the Veteran was 
scheduled for a second VA audiological examination in May 
2007.  At that examination, the Veteran complained of 
progressively worsening hearing loss, more severe in his left 
ear than in his right, which was accompanied by ringing in 
both ears.  Although audiological testing was attempted, the 
VA examiner determined that the results were unreliable and 
unsuitable for rating purposes and declined to report them.  
Consequently, the VA examiner concluded that he could not 
determine whether the Veteran currently had bilateral hearing 
loss or comment on the etiology of any hearing loss without 
resorting to speculation.  Nevertheless, the examiner 
determined that, because the Veteran had not shown disabling 
hearing loss at separation, any hearing loss he currently 
experienced was less likely than not related to service.  The 
VA examiner also found that the Veteran's complaints of 
ringing in his ears were "inconsistent with the more 
recurrent and pervasive tinnitus typically associated with 
acoustic trauma."  Additionally, that examiner indicated 
that he could not "determine the etiology of the [Veteran's] 
tinnitus or its relation to his reported military acoustic 
trauma without resort to mere speculation."

The record thereafter reflects that in October 2008, the 
Veteran underwent a private audiological examination in which 
he reported two years of unprotected noise exposure in 
service, including an episode of acoustic trauma that caused 
left ear otalgia and bleeding from both ears.  He also stated 
that since leaving the military, he had experienced frequent 
bilateral ear infections, worse in the left ear than in the 
right.  

Audiological testing revealed bilateral hearing loss that 
qualified as disabling under VA standards: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
25
15
15
LEFT
50
60
55
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 68 in the left ear.  Based on 
the results of the examination, the private examiner 
determined that the Veteran had moderate sensorineural 
hearing loss in the right ear and moderately severe 
sensorineural hearing loss in the left ear.  Moreover, that 
examiner opined that the Veteran's hearing loss was more 
likely than not due to his military service given his history 
of service-related unprotected noise exposure.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the October 2008 private audiologist's 
opinion, indicating that the Veteran's current bilateral 
hearing loss was more likely than not caused by exposure to 
acoustic trauma in service, is at least as probative and 
persuasive as the May 2007 VA examiner's finding that any 
current hearing loss was not incurred in service.  The 
October 2008 opinion was based on that examiner's thorough 
and detailed examination of Veteran and took into account his 
prior history.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  Moreover, the Board finds it significant that 
the October 2008 examination is the most recent clinical 
evidence of record, which was undertaken directly to address 
the issue on appeal, and the examiner provided a rationale 
for his opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  Additionally, that private examiner's opinion 
is consistent with the other lay and clinical evidence, 
including the Veteran's account of in-service noise exposure 
without the aid of ear protection and the service and post-
service medical records, as well as the August 1999 and May 
2007 VA examinations, which collectively demonstrated slight 
hearing loss in service that worsened following discharge.  
While the Board acknowledges that the Veteran's hearing loss 
was not disabling under VA standards at separation, the fact 
that he displayed some hearing loss at that time and 
currently has significant bilateral hearing loss is 
consistent with the private examiner's findings that the 
Veteran's hearing loss had its onset in service and 
progressively worsened over time.  That adds to the probative 
value of that private examiner's opinion.

In contrast, the May 2007 VA examiner's opinion, indicating 
that any current hearing loss was less likely than not 
related to service, is undermined by his contemporaneous 
findings that it was impossible to state without whether the 
Veteran currently had hearing loss and, if so, to comment on 
the etiology of any hearing loss without resorting to 
speculation.  Those findings, compounded by the VA examiner's 
determination that the Veteran's tinnitus also could not be 
related to his service without resorting to speculation, are 
inherently speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  Where a physician is unable to provide a 
definite casual connection, the opinion on the issue 
constitutes what may be characterized as non-evidence.  
Permen v. Brown, 5 Vet. App. 237 (1993). 

In addition, the Board finds that the Veteran has provided 
credible lay statements and testimony regarding his extensive 
exposure to acoustic trauma from tank and weapons fire in 
service.  He has also provided competent testimony with 
respect to having first noticed hearing problems and ringing 
in his ears in service.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (2007) (lay evidence can be competent to establish 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms supports a later diagnosis by a medical 
professional). 

In light of the credible testimony provided by the Veteran, 
as well as the probative opinion offered by the Veteran's 
private audiologist concerning the relationship between his 
bilateral hearing loss and his period of active service, the 
Board finds that the balance of positive and negative 
evidence is at the very least in relative equipoise.  
Resolving all reasonable doubt remaining in favor of the 
Veteran, the Board finds that service connection for hearing 
loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


